            Case 1:21-cv-00215-LY Document 1 Filed 03/08/21 Page 1 of 11




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

LIONEL CARTER


V.                                                                   Case No. 1:21-cv-00215


L&R TRANSPORTATION &
LOGISTICS, LLC and
JAMES ALLEN DUNN


                                   ORIGINAL COMPLAINT


                                              Parties
       1.      Plaintiff Lionel Carter is a natural person residing in Bexar County, Texas, whose

address is 2761 Chaffee Road, San Antonio, Texas 78234.

       2.      Defendant L&R Transportation and Logistics, LLC (“L&R”) is an Indiana

domestic Limited Liability Company, which may be served in accordance with the Federal Rules

of Civil Procedure by serving its Registered Agent, Lynne Rehmel, at 423 N 375 W, Valparaiso,

IN 46385.

       3.      Defendant James Allen Dunn is a natural person residing in Alabama and may be

served at his residence, 100 Nutmeg Drive, Midland City, AL 36350.

                                     Jurisdiction and Venue

       4.      This Court has subject matter jurisdiction due to the amount in controversy

exceeding the sum of $75,000, exclusive of interest and costs. Diversity of citizenship jurisdiction

exists because Plaintiff’s domicile is diverse from that of all Defendants.
            Case 1:21-cv-00215-LY Document 1 Filed 03/08/21 Page 2 of 11




       5.       Personal jurisdiction exists because both Defendants have purposefully availed

themselves of doing business in the State of Texas by transporting goods on interstate highways

within this state. Specifically-affiliating minimum contacts with the State of Texas and this district

and division were created by James Allen Dunn (who at the time was an employee or owner-

operator leased to L&R) becoming involved in a wreck on I-35 in Hays County with Plaintiff,

giving rise to Plaintiff’s injuries, damages, and the causes of action herein asserted by Plaintiff

against both of the Defendants.

            Claims for Relief: Negligence, Gross Negligence, and Vicarious Liability

       6.       On October 21, 2020, Plaintiff Lionel Carter was traveling in the middle lane of I-

35 within the city limits of Buda, Texas when a tractor-trailer rig traveling in the left lane of I-35

suddenly and without warning began to merge into Plaintiff’s center lane of travel. The tractor-

trailer rig was either owned by, or leased to, Defendant L&R Logistics and Transportation, LLC,

and was operated by Defendant James Allen Dunn. As a result of dangerous and illegal lane

change, Plaintiff was forced to move out of his lane of travel and into the right lane, where his

vehicle collided with another 18-wheeler that was safely traveling in the right lane.

       7.       The negligence and gross negligence of L&R’s driver, Dunn, put Plaintiff’s vehicle

in the middle of a potentially deadly 18-wheeler sandwich.

       8.       The improper lane change by Defendants’ 18-wheeler, at a time when it was unsafe

to do so, was contrary to the regulations and regulatory guidance of the Federal Motor Carrier

Safety Administration (FMSCA) applicable to commercial vehicles, and resulted in a violent side-

swipe collision between Plaintiff’s vehicle and the 18-wheeler in the right lane.

       9.       At all relevant times, Defendant James Allen Dunn was acting within the course

and scope of his employment by L&R Transportation and Logistics, LLC. Alternatively, at all
             Case 1:21-cv-00215-LY Document 1 Filed 03/08/21 Page 3 of 11




relevant times, Defendant Dunn was operating the 18-wheeler pursuant to a lease with L&R and

pursuant to L&R’s D.O.T. license and authority.

Vicarious Liability Based Upon Respondeat Superior

       10.      At the time of the occurrence of the act in question and immediately prior thereto,

Defendant Dunn was engaged in the furtherance of L&R’s business.

       11.      At the time of the occurrence in question and immediately prior thereto, Defendant

Dunn was engaged in accomplishing a task for which Defendant Dunn was employed by L&R.

       12.      Plaintiff invokes the doctrine of respondeat superior against L&R, which is

vicariously liable under said doctrine because Defendant Dunn was operating the 18-wheeler in

the course and scope of his employment with L&R, or while leased to L&R and operating under

its Federal Motor Carrier D.O.T. authority.

       13.      Defendant Dunn was the apparent and ostensible employee and/or agent of L&R,

as he held himself out as such, and L&R never outwardly manifested any lack of authority on the

part of James Allen Dunn to act as its authorized agent and/or employee.

Direct Negligence of L&R Transportation and Logistics:

       14.      Defendant L&R is also negligent in one or more of the following respects:

                a. Negligent hiring of Defendant Dunn, specifically in light of Dunn’s significant

                   previous criminal history, including at least one prior felony conviction, and

                   multiple speeding tickets, including egregious speeding violations;

                b. Negligent training of Defendant Dunn, specifically with respect to defensive

                   driving techniques and conscious awareness of watching out for vehicles in the

                   “No Zones” or blind spots of his commercial motor vehicle (CMV);

                c. Negligent supervision and monitoring of Defendant Dunn;
              Case 1:21-cv-00215-LY Document 1 Filed 03/08/21 Page 4 of 11




                 d. Negligent retention of Defendant Dunn;

                 e. Negligent entrustment of L&R’s vehicle to Defendant Dunn;

                 f. Failure to properly maintain the vehicle involved in the incident;

                 g. Failure to adequately inspect the vehicle for the prevention of collisions by

                    L&R’s employees and/or leased drivers;

                 h. Failure to implement adequate safety programs for the prevention of collisions

                    by L&R’s employees and/or leased drivers; and

                 i. Failure to have an adequate safety program in place to ensure that an effective

                    ongoing monitoring and training of its employed and/or leased drivers,

                    especially with respect to defensive driving techniques and conscious

                    awareness of watching out for vehicles in the “No Zones” or blind spots of

                    CMVs; and

                 j. Not properly training its employees and/or leased drivers to stop and wait for

                    law enforcement officers to arrive after becoming involved in a collision.

        15.      Each of these acts and/or omissions by L&R, whether taken singularly or in any

combination, constitute negligence and gross negligence that proximately caused the collision and

injuries and other losses specifically set forth herein, all of which Plaintiff suffered and which he

will continue to suffer in the future, if not for the remainder of his natural life, and the damages

and other losses to Plaintiff.

Gross Negligence of L&R Transportation and Logistics, LLC

        16.      L&R’s negligent conduct was more than momentary thoughtlessness or

inadvertence. Rather, the motor carrier’s conduct involved an extreme degree of risk given the

probability and magnitude of the potential harm to Plaintiff. L&R had actual, subjective awareness
              Case 1:21-cv-00215-LY Document 1 Filed 03/08/21 Page 5 of 11




of the risk involved in employing Dunn or leasing his unit from him, based upon his rather lengthy

“rap sheet” with respect to criminal matters, but, nevertheless, proceeded in conscious indifference

to the rights, safety, and/or welfare of Plaintiff and/or others similarly situated by hiring him or

leasing with him as an owner-operator.

        17.      Accordingly, the acts and/or omissions of L&R Transportation and Logistics, LLC,

as outlined in sub-parts a – j above, constitute gross negligence as defined in TEX. CIV. PRACT. &

REM. CODE § 41.001(11).

        18.      Each of these acts and/or omissions of L&R, whether taken singularly or in any

combination, constitute negligence and gross negligence that proximately caused the collision and

injuries and other losses as specifically set forth herein, all of which Plaintiff suffered and which

he will continue to suffer in the future, if not for the remainder of his natural life.

Negligence of Driver James Allen Dunn

        19.      Defendant Dunn, as agent and/or employee of L&R, had a duty to exercise the

degree of care that a reasonably careful person would use to avoid harm to others under

circumstances similar to those described herein.

        20.      At the time of the collision, Defendant Dunn was driving a vehicle owned or leased

by Defendant L&R, and he was acting within the course and scope of his employment or

engagement by Defendant L&R.

        21.      The negligent, careless and reckless disregard of duty by Defendant Dunn, as an

employee and/or agent of Defendant L&R, consisted of, but is not limited to, the following acts

and omissions:

                 a. In failing to keep a proper lookout or such lookout which a properly-trained

                    CMV driver would have maintained under the same or similar circumstances,
Case 1:21-cv-00215-LY Document 1 Filed 03/08/21 Page 6 of 11




      including particularly failure to properly make a visual search for surrounding

      vehicles, failure to scan and use his mirrors in a reasonably prudent manner as

      an over-the-road trucker should do under similar circumstances, adjusting his

      speed and direction accordingly, maintaining proper distance, and in failing to

      take effective accident countermeasures, in violation of 49 CFR §§ 383.110,

      383.111, and 383.113;

   b. Failing to scan frequently from side to side and to the rear to be on the lookout

      for passing or approaching vehicles entering his blind spots or “No Zones,” as

      contemplated under FMCSA regulatory guidance;

   c. Failing to scan far enough ahead to be able to react safely to approaching

      situations, as contemplated under FMCSA regulatory guidance;

   d. Failing to respond to the repeated sound of honking horns, warning him of his

      illegal lane change into Plaintiff’s lane of travel;

   e. Failing to stop and allow himself to be questioned by law enforcement officers

      responding to the scene of the crash;

   f. In driving his vehicle at a rate of speed which was greater than that which a

      person of ordinary prudence would have driven under the same or similar

      circumstances, in violation of Texas Transportation Code § 545.351;

   g. In failing to maintain an assured clear distance between the vehicle Plaintiff

      was in and Defendants’ vehicle in violation of Texas Transportation Code §

      545.104;

   h. In failing to use a signal to indicate an intention to turn, change lanes, or start

      from a parked position in violation of Texas Transportation Code § 545.104;
              Case 1:21-cv-00215-LY Document 1 Filed 03/08/21 Page 7 of 11




                 i. In failing to move from one lane to the next without making sure that the

                    movement can be made safely, in violation of Texas Transportation Code §

                    545.060;

                 j. In failing to drive defensively to avoid an emergency;

                 k. In failing to give warning by sounding the horn, in violation of Texas

                    Transportation Code § 552.008;

                 l. In recklessly driving his vehicle in willful or wanton disregard for the safety of

                    persons and/or property, including Plaintiff and his vehicle in violation of Texas

                    Transportation Code § 545.401;

                 m. Each of these acts and/or omissions of Defendant Dunn, whether taken

                    singularly or in any combination, constitutes negligence and gross negligence,

                    which proximately caused the collision and injuries and other losses as

                    specifically set forth herein, all of which Plaintiff has suffered and will continue

                    to suffer in the future, if not for the remainder of his natural life, as well as

                    damages and other losses to Plaintiff.

Gross Negligence of Driver James Allen Dunn

        22.      Defendant Dunn’s negligence was more than momentary thoughtlessness or

inadvertence. Rather, Defendant Dunn’s conduct involved an extreme degree of risk given the

probability and magnitude of the potential harm to Plaintiff. As a driver licensed and trained to

operate CMVs, Defendant Dunn had actual, subjective, conscious awareness of the risks involved

with attempting to change lanes with inadequate surveillance but, nevertheless, proceeded in

conscious indifference to the rights, safety, and/or welfare of Plaintiff and/or others similarly

situated.
              Case 1:21-cv-00215-LY Document 1 Filed 03/08/21 Page 8 of 11




        23.      Accordingly, the acts and/or omissions by Defendant Dunn, as outlined above

under paragraph 20(a) through (m), constitute gross negligence, as defined at TEX. CIV. PRACTICE

& REM. CODE § 41.001(11).

        24.      Each of these acts and/or omissions of Defendant Dunn, whether taken singularly

or in any combination, constitutes negligence and gross negligence, which proximately caused the

collision and injuries and other losses as specifically set forth herein, all of which Plaintiff has

suffered and will continue to suffer in the future, if not for the remainder of his natural life, as well

as damages and other losses to Plaintiff.

                                               Damages

Compensatory Damages

        25.      As a direct and proximate result of the collision and the negligent conduct of

Defendants, Plaintiff Lionel Carter sustained severe bodily injuries to his head, neck, back, and

other parts of his body generally. The injuries are permanent in nature and have had a serious

negative impact on Plaintiff’s overall health and well-being. These specific injuries and their ill

effects have, in turn, caused Plaintiff’s physical and mental condition to deteriorate substantially,

which trend is expected to continue into the reasonably foreseeable future, if not for the duration

of his natural life. Plaintiff’s injuries make it impossible for him to pursue his ordinary work-

related and recreational activities as he had before, significantly degrading his quality of life.

Plaintiff seeks to recover the cost of his past medical treatment, the reasonably probable and

expected cost of his future medical treatment, past and future physical pain and suffering, past and

future mental pain and suffering, physical disability and resulting loss of quality of life (past and

future), past lost wages, and loss of future earnings capacity, all of which have been proximately
              Case 1:21-cv-00215-LY Document 1 Filed 03/08/21 Page 9 of 11




caused by injuries sustained in the accident as a result of Defendants’ negligence and gross

negligence.

        26.      Plaintiff’s past medical expenses are fixed and have been incurred for reasonably

necessary medical treatment. The charges were reasonable and represent the usual and customary

charges for such services in the county where they were incurred. His future medical care needs

are causally related to injuries he sustained in the accident, and are likely to be incurred in the

future in terms of reasonable medical probability or more likely than not. Plaintiff’s past lost

earnings have similarly been fixed and will be established at trial as pecuniary damages. His

disability-related relative disadvantages in the competitive labor market and consequent loss of

future earnings capacity are also capable of being forecast in terms of reasonable probability or

more likely than not, and will be established by competent expert testimony at the time of trial.

Exemplary Damages

        27.      Plaintiff re-alleges and incorporates by reference each of the previous paragraphs

as if fully set forth in this section.

        28.      Given that Defendants’ gross negligence proximately caused Plaintiff to suffer the

injuries and damages enumerated herein, Defendants are subject to having an award of punitive or

exemplary damages rendered against them, and awarded to Plaintiff in an amount deemed

appropriate by the jury under relevant legal standards, as instructed by the Court.

Legal Interest

        29.      Plaintiff further seeks to recover both pre- and post-judgment interest on the entire

damage award as allowed by law.
          Case 1:21-cv-00215-LY Document 1 Filed 03/08/21 Page 10 of 11




                                      Request for Jury Trial

        30.    Plaintiff hereby requests a TRIAL BY JURY as to all claims and causes of action

raised herein, and unconditionally tenders payment of any necessary jury fees.

                                               Prayer

        WHEREFORE, PREMISES CONSIDERED, Plaintiff Lionel Carter requests that the

Defendants be cited to appear and answer herein, and that, after due proceedings are had, Plaintiff

have and recover judgment jointly and severally against both Defendants in an amount within the

jurisdictional limits of this Court, together with all pre-judgment and post- judgment interest

allowed by law, all costs of court, and for such other and further relief, general or special, legal or

equitable, as Plaintiff may show himself justly entitled to receive, including but not limited to:

   a.   Pain and suffering in the past;
   b.   Pain and suffering in the future;
   c.   Mental anguish in the past;
   d.   Mental anguish in the future;
   e.   Past medical expenses;
   f.   Future medical expenses;
   g.   Physical impairment / disability in the past;
   h.   Physical impairment / disability in the future;
   i.   Physical disfigurement in the past;
   j.   Physical disfigurement in the future;
   k.   Loss of wages in the past;
   l.   Loss of future earning capacity;
   m.   Pre-judgment interest;
   n.   Post-judgment interest;
   o.   Property damage and loss of use; and
   p.   Exemplary damages.
         Case 1:21-cv-00215-LY Document 1 Filed 03/08/21 Page 11 of 11




                                                  Respectfully submitted,

                                                  THOMAS J. HENRY INJURY ATTORNEYS
                                                  5711 University Heights Boulevard
                                                  Suite 101
                                                  San Antonio, Texas 78249
                                                  Telephone: (361) 656-1000


                                         By:      __Bruce D. Beach_____________
                                                  Bruce D. Beach
                                                  State Bar No. 01944800
                                                  ATTORNEY FOR PLAINTIFFS


DEFENDANTS TO BE SERVED
PURSUANT TO FED. R. CIV. P. 4:

L&R Transportation & Logistics, LLC
By and through its Registered Agent and Member,
Lynne Rehmel
423 N. 375 W.
Valparaiso, IN 46385

James A. Dunn
100 Nutmeg Drive
Midland City, AL 36350
